Citation Nr: 0905679	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
broken nose to include a deviated septum.

2.  Entitlement to service connection for the residuals of a 
detached retina, to include blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from April 1957 to May 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Louisville, Kentucky.  In November 2008, the 
appellant provided testimony before the undersigned Veterans 
Law Judge (VLJ) via a videoconference hearing.  A transcript 
of that hearing was prepared and has been included in the 
claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant served in the US Air Force from 1957 to 1961.  
He was stationed at Tyndall Air Force Base, Florida, for his 
entire period of active duty.  The appellant has claimed that 
while he was in service, he was punched in the face by a 
fellow Airman.  This event occurred in the barracks and the 
purported assaillant's name was Clarence Williams.  The 
appellant has stated, during his hearing, that he reported 
the incident to his First Sergeant and also to the Military 
Air Police.  He is unsure as to what disciplinary action 
occurred with respect to Airman Clarence Williams.  

Following this assault, the appellant contends that he went 
to the base hospital.  At that time, he was told that his 
nose was broken.  He has admitted that an examination of his 
eyes was not made at that time.  Nevertheless, after he 
returned to his unit, he has asserted that he began having 
difficulty with his right eye.  He contends that he did seek 
treatment and continued to obtain treatment for the right eye 
after service.

The record reflects that the appellant's military medical 
treatment records are not contained in the claims folder.  
However, it is also noted that the National Personnel Records 
Center (NPRC) has searched for the appellant's records but 
has determined that they were probably destroyed in the 1973 
NPRC fire.  The appellant was notified of this and he was 
advised to submit any additional evidence, including buddy 
statements, letters home, or journal entries that would 
corroborate his assertions.  Such evidence has not been 
forthcoming.  

Nevetheless, prior to the appellant's hearing, the name of 
the appellant's purported assailant was not known.  He has 
now provided the name of his assaillant to the VA.  Such a 
name may provide another avenue to search for corroborating 
evidence.  Hence, it is the determination of the Board that 
the claim should be returned to the RO/AMC so that additional 
discover may occur.  

Additionally, the Board also finds that these issues should 
be returned to the RO/AMC for further development.  VA has a 
duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  
Such a duty is heightened when the service medical treatment 
records have been destroyed due to no fault of the appellant.  
The record reflects that a VA doctor has not opined as to 
whether the appellant now has a disability of the right eye 
or nose and whether any found heart disability is the result 
of or may be related to the appellant's military service.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluations 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, because this claim 
involves fire-related service medical treatment records and 
the lack thereof, and in light of the applicable provisions 
of the VCAA, it is the Board's opinion that such an 
examination should be afforded the appellant before the Board 
issues a determination on the merits of his claim.  Hence, 
these issues are also remanded so that a medical examination 
may be performed and the data included in the claims folder 
for the Board's further review.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the 
appellant and inform him of what service 
treatment medical records it has and what 
records appear to be missing.  The AMC/RO 
should advise the appellant that he can 
submit alternate evidence to support his 
claim, including statements from service 
medical personnel; statements from 
individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians from whom he 
may have received treatment, especially 
during service or soon after discharge; 
letters written during service; and 
insurance examinations.

The AMC/RO is instructed to inform the 
appellant that the United States Court of 
Appeals for Veterans Claims, hereinafter 
the Court, has held that the "duty to 
assist is not always a one-way street," 
and that the appellant has an obligation 
to actively participate in the retrieving 
of any information/documents pertinent to 
his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  All obtained 
evidence should be included in the claims 
folder for future review. If no 
additional evidence is received, this 
should be noted in the claims folder.

2.  The AMC/RO should attempt to complete 
the development of the evidence with 
regard to the "missing" service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, by sending a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The AMC/RO 
should supply the appellant's date of 
birth, dates of active duty, and any 
other relevant information in its 
possession.  

Then, the AMC/RO should contact the NPRC 
and any other federal records depository 
and request copies of all the appellant's 
personnel records (his 201 file) and any 
hospital records for his period of 
military service from 1957 to 1961.  The 
AMC/RO should specifically note that the 
appellant may have received treatment for 
a broken nose at the Tyndall Air Force 
Base Hospital, at Tyndall Air Force Base, 
Florida, in April/May/June 1957, and it 
should inquire as to whether the 
appellant appears on any hospital logs at 
Tyndall during this time.

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical treatment records such as Surgeon 
General's Office (SGO) reports and any 
actual surgical/clinical records from the 
military base the appellant was stationed 
during his enlistment.

The RO/AMC should further request of NPRC 
that a search be made for the records of 
Clarence Williams, who was stationed at 
Tyndall Air Force Base in 1957.  Of 
specific interest is Airman Williams 
personnel file and any annotations made 
in the file that would indicate whether 
Airman Williams was stationed at the same 
base as the appellant and whether an 
administrative/criminal action occurred 
as a result of the purported assault on 
the appellant.  If Airman Williams' 
records have been destroyed in the NPRC 
fire, this should be noted for the 
records.  

Any information obtained is to be 
associated with the appellant's claims 
folder.  If the search(es) for the 
service department and medical records 
and/or for alternate records is (are) 
negative, documentation to that effect 
must be placed in the appellant's claims 
folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the appellant of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also, the RO/AMC should 
inform the appellant that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
38 C.F.R. § 3.159 (2008).  The AMC/RO 
should allow an appropriate period of 
time within which to respond.

3.  If, based on the development 
requested in Item 2 above, it is 
determined that that the veteran may have 
been assaulted while stationed at Tyndall 
Air Force Base, the RO/AMC should then 
schedule the appellant for various 
specialized examinations in order to 
determine whether the appellant now 
suffers from the claimed disabilities 
(the residuals of a broken nose and the 
residuals of a detached retina).  The 
examinations must be accomplished by a 
medical doctor; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The examiners should be given a copy of 
this remand and the appellant's entire 
claims folder.  The examiners should be 
requested to review the appellant's 
medical history prior to conducting the 
examinations and state that this has been 
accomplished.  All necessary tests should 
be conducted and the examiners should 
review the results of any testing prior 
to completion of the report.

The appropriate examiner should express 
an opinion as to whether the appellant 
now suffers from the residuals of a 
broken nose and the residuals of a 
detached retina, and if he does, the 
examiner should also opine as to whether 
the disability is at least as likely as 
not related or secondary to the 
appellant's military service or any 
incidents therein.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the appropriate 
examiner in the report.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination reports.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examinations be typed 
and included in the claims folder for 
review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




